In a negligence action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Westchester County (Miller, J.), dated April 24, 1987, which denied his motion to set aside a jury verdict in favor of the defendant, and (2) a judgment of the same court, entered March 11, 1988, which is in favor of the defendant and against him.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the defendant is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
It cannot be said that the jury’s conclusion that the defendant was not negligent could not have been reached upon any fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129, 134). The jury could reasonably credit the defendant’s testimony that she stopped at a stop sign at the intersection where the accident occurred and conclude that she was free of any negligence. Lawrence, J. P., Kunzeman, Eiber and Harwood, JJ., concur.